Citation Nr: 0324724	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  00-24 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable rating for tinea curis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from March 1967 until February 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from an October 2000 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.


REMAND

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  The RO 
has not had the opportunity to readjudicate the issue on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The RO must readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished an appropriate 
supplemental statement of the case and be provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).




